Citation Nr: 0216630	
Decision Date: 11/19/02    Archive Date: 11/26/02

DOCKET NO.  00-18 123	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to an increased (compensable) evaluation for 
hypertension.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. D. Jackson, Counsel



INTRODUCTION

The veteran had over 20 years of active duty terminating with 
his retirement in June 1994.  This matter came before the 
Board of Veterans' Appeals (Board) on appeal from rating 
decisions by the Regional Office (RO) of the Department of 
Veterans Affairs (VA) in Montgomery, Alabama.  

The recent VA examination showed that an EKG revealed a first 
degree AV block and minor prolongation of a QRS complex.  The 
Board finds that this finding raises the issue of service 
connection for these abnormal findings and that this issue is 
referred to the RO for appropriate action.  


FINDINGS OF FACT

The veteran's hypertension is fairly well controlled with 
medication diastolic pressures below 100 and systolic 
pressures predominately below 160.


CONCLUSION OF LAW

The schedular criteria for a compensable rating for 
hypertension are not met.  38 U.S.C.A. §§ 1155 (West 1991); 
38 C.F.R. Part 4, Diagnostic Code 7101 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

There has been a significant change in the law during the 
pendency of this appeal with the enactment of the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000). See, 38 U.S.C.A. §§ 5102, 5103, 5103A, 
5107 (West Supp. 2002).  This law eliminates the concept of a 
well-grounded claim, and redefines the obligations of VA with 
respect to the duty to assist.  The new law also includes an 
enhanced duty to notify a claimant as to the information and 
evidence necessary to substantiate a claim for VA benefits.  
The final rule implementing the VCAA was published on August 
29,2001.66 Fed. Reg. 45,620-32 (Aug.29, 2001). 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, and 3.326(a)).  The Board notes that 
the provisions of 38 C.F.R. § 3.156(a) regarding new and 
material claims were amended effective August 29, 2001.  
These amendments are effective only on claims received on or 
after August 29, 2001, and are, thus, not relevant in the 
instant case.  See 66 Fed. Reg. 45620-45632 (August 29, 
2001).

Upon careful review of the claims folder, the Board finds 
that all required notice and development action specified in 
this statute have been complied with during the pendency of 
the current appeal.  Specifically, the Board finds that the 
statement of the case (SOC), and supplemental statements of 
the case (SSOC), provided to both the appellant and his 
representative notify the veteran and his representative of 
the evidence necessary to substantiate his claim including 
the requirements of the VCAA, to include what evidence the VA 
would obtain.  The veteran was notified of the enactment of 
the VCAA by letter in July 2001 and the necessary evidence 
required to develop his claim.

Additionally, the Board finds that the duties to assist 
provided under the new statute at Section 5103(a) and 
implementing regulations have also been fulfilled and that 
all evidence and records identified by the appellant as 
plausibly relevant to his pending claim have been collected 
for review.  Moreover, the case was remanded in June 2001 
after review by the Board, specifically, for relevant 
evidence.  He has been offered an opportunity to present 
testimony at a personal hearing but has declined.  
Accordingly, the Board finds that the requirements under the 
VCAA have been met.  Quartuccio v. Principi, 16 Vet. App. 182 
(2002).

The service medical records show that the veteran was seen 
for hypertension.  A VA examination was conducted in January 
1995.  The clinical history reflects that the veteran while 
on active duty was treated for elevated blood pressure with 
medication.  His blood pressure went down to normal and the 
pills were discontinued.  In 1991 his blood pressure was high 
and he was given medication.  He stopped taking the 
medication in November 1994.  At the time of the examination 
his blood pressure readings were 150/100, 146/98, 
146/96,146/96, and 146/96.  A chest x-ray showed no 
abnormality of the heart.  An EKG was normal.  The diagnosis 
was history of hypertension persisting on the examination and 
not on medication.  

By a rating action in May 1995, service connection was 
granted for hypertension A noncompensable evaluation was 
assigned.  This rating has since remained in effect.

A VA examination was conducted in August 1997.  At that time 
the veteran reported that he was given medication for high 
blood pressure in 1992 which was discontinued after two 
months.  He had not taken any medication since then.  The 
examination showed blood pressure readings of 140/90, 140/90, 
and 140/90.  A chest x-rays showed no cardiovascular 
abnormality.  An EKG was abnormal.  The diagnosis was mild 
essential hypertension.

The veteran received treatment at VA facilities from 1996 to 
November 1998 for various disorders.  During this time period 
numerous blood pressures were recorded.  These records show 
the systolic readings were predominantly below 160 and the 
diastolic readings were predominantly below 100.  When seen 
in November 1998 numerous blood pressures were records, which 
included readings of 160/90 and 160/92.  The veteran was 
placed on medication.  The veteran's claim was received in 
December 1998.

At VA examination in July 1999, the veteran reported his 
medical history and indicated that he was taking Adalet and 
Simvastatin for his hypertension.  Blood pressure readings of 
148/79, 144/78 and 146/82 were recorded.  It was remarked 
than an EKG in April 1999 showed a non-specific 
introventricula conduction delay.  It was reported that 
"August 11, 1999" chest x-ray was within normal limits.  
The diagnosis was history of hypertension.

VA outpatient records dated from December 1998 to April 2001 
showed all systolic readings below 160 and diastolic readings 
below 100.

A VA examination was also conducted in August 2001.  The 
veteran reported that he was taking Adalet.  He indicated 
that blood pressure readings measured at home showed systolic 
readings from 140-120 and diastolic readings ranged from 
80-100.  He denied a history of coronary artery disease, 
congestive heart failure, stroke, chest pain, pressure, 
dyspnea, syncope or palpitations.  The blood pressure reading 
was 119/64.  The assessment was mild hypertension, which was 
fairly well controlled.  The ECG showed only first degree AV 
block and minor prolongation of a QRS complex.  There was no 
evidence of left ventricular hypertrophy or left arterial 
enlargement.  

Analysis

In general, disability evaluations are assigned by applying a 
schedule of ratings, which represent, as far as can 
practicably be determined, the average impairment of earning 
capacity. 38 U.S.C.A. § 1155.  Although the regulations 
require that, in evaluating a given disability, that 
disability be viewed in relation to its whole recorded 
history, 38 C.F.R. §§ 4.1, 4.2, 4.41, where entitlement to 
compensation has already been established, and an increase in 
the rating is at issue, the present level of disability is of 
primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).

The veteran's statements describing the symptoms of his 
service-connected disorder are deemed competent evidence.  
Espiritu v. Derwinski, 2 Vet.App. 492 (1992). However, these 
statements must be considered with the clinical evidence of 
record and in conjunction with the pertinent rating criteria.

The RO has assigned a non-compensable rating for the service 
connected hypertension in accordance with the criteria set 
forth in the Schedule for Rating Disabilities, 38 C.F.R. Part 
4, Diagnostic Code 7101 (2002).

Under the general rating formula for hypertensive vascular 
disease (essential arterial hypertension), a 60 percent 
evaluation is assigned when diastolic pressure is 
predominantly 130 or more.  When diastolic pressure is 
predominantly 120 or more, a 40 percent evaluation is 
assigned.  A 20 percent evaluation is assigned when diastolic 
pressure is predominantly 110 or more, or when systolic 
pressure is predominantly 200 or more.  When diastolic 
pressure is predominantly 100 or more, or when systolic 
pressure is predominantly 160 or more, a 10 percent 
evaluation is assigned.  The 10 percent evaluation is the 
minimal evaluation when an individual has a history of 
diastolic pressure predominantly 100 or more and requires 
continuous medication for control.  38 C.F.R. § 4.104, 
Diagnostic Code 7101.

The veteran during his recent VA examination the veteran 
indicated that the blood pressure he recorded showed systolic 
readings ranging from 140-120 and diastolic readings ranging 
from 80-100.  However, the examination and the VA outpatient 
records show that the hypertension is fairly well controlled 
with diastolic pressure predominantly below 100 and systolic 
pressure predominantly below 160.  Additionally the treatment 
and medical records dating back to the January 1995 VA 
examination do not show a history diastolic pressure 
predominantly 100 or more. Furthermore, although the EKG 
showed a first degree AV block and minor prolongation of a 
QRS complex, there was no evidence of left ventricular 
hypertrophy or left arterial enlargement.

Accordingly it is the judgment of the Board that the findings 
are consistent with the assignment of a noncompensable 
disability rating.  Thus, the Board finds that the 
preponderance of the evidence is against the veteran's claim.


ORDER

Entitlement to an increased rating for hypertension is 
denied.



		
	ROBERT P. REGAN
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

